Title: From Benjamin Franklin to William Jackson: Two Letters, 5 July 1781
From: Franklin, Benjamin
To: Jackson, William


I.
Sir
Passy, July 5. 1781. at 6 in the Morning
I have this Instant received your Letter of the 2d. urging the Delivery of the Money. I must be Short in my Reply, as your Express waits.
Col. Laurens indeed obtained a Promise of Ten Millions to be raised by a Loan in Holland. I understood while he was here that that Loan was in Train, & that the Million and half to be sent with you was a part of it. I since learn that nothing has yet been obtain’d in Holland, that the Success is not yet certain, and that the Money in question is a Part of the Six Millions I had obtain’d before his Arrival, upon the Strength of which I accepted the Bills drawn on his Father & on Mr Jay, and without which Acceptances the Congress Credit in America would have been ruined, and a Loss incurred of 20 per Cent, upon the Protests. I cannot obtain more Money here at present, and those Bills being accepted must be paid, as well as those I accepted on your earnest Request for the great unexpected Purchase you made in Holland. Col. Laurens has carried Two Millions and an half of that Six Millions with him, which will serve till the Loan in Holland produces a farther Supply. In the mean time I cannot suffer the Credit of our Country to be destroyed, if by detaining this Money it may be saved. And if I were to consent to its going, our Banker would be obliged to arrest great Part of it as belonging to the States, he being in Advance for them, which would occasion much disagreable Noise and very ill Consequences to our Credit in Europe. I find by Mr Viemerange’s Account just received that Mr Laurens’s Orders have more than absorb’d all the Money he did not take with him. I applaud the Zeal you have both shown in the Affair: But I see that nobody cares how much I am distressed provided they can carry their own Points: I must therefore take what care I can of mine, theirs and mine being equally intended for the Service of the Publick. I am sorry to learn that the Vessel is detained for this Express. I understood by your last that she waited for Convoy. I heartily wish you a good Voyage, and am with great Esteem, Sir Your most obedient humble Servant
B Franklin
Major Jackson
 
Endorsed: from Doctor Franklin July 5. 1781
Notation: (C No. 12)
 
II.
Sir
Passy, July 5. 1781 at 10 AM.
I receiv’d your Letter of the 2d Instant by your first Express this Morning at 6. answer’d it, and sent him away immediately. I have just now receiv’d your second Express of the same Date, in which you threaten me with a Proceeding that I apprehend exceedingly imprudent, as it can answer no good End to you, must occasion much Scandal, and be thereby very prejudicial to the Affairs of the Congress. But I cannot therefore consent to suffer their Bills to the Amount of more than a Million accepted and expected, to go back protested for want of this Money.— I have nothing to change in the Answer above-mentioned.— You will however follow your own Judgment (as I must follow mine) and you will take upon your self the Consequences. I have the honour to be, Sir, Your most obedient humble Servant
B Franklin
Majr Jackson
 
Endorsed: from Dr. Franklin July 5. 1781
Notation: (C No. 13)
